Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is an electronic device, that, in response to detecting a touch input on a touch-sensitive surface, determines an intensity of the touch input. In accordance with the intensity of the touch input on the touch-sensitive surface and one or more preselected intensity thresholds, the device determines an intensity stage of the touch input and one or more intensity-based progress values of the touch input, based on an intensity range associated with the determined intensity stage. The device sends touch information to a first software application stored by the electronic device, including the one or more intensity-based progress values of the touch input and information identifying the intensity stage of the touch input, and processes the touch input based on the one or more intensity-based progress values of the touch input and the intensity stage of the touch input.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a method, an electronic device and a computer-readable storage medium including, inter alia, 
determining one or more intensity-based progress values of the touch input based on an intensity range associated with the determined intensity stage; 
sending touch information to a first software application stored by the electronic device, wherein the touch information includes the one or more intensity-based progress values of the touch input and information identifying the intensity stage of the touch input; and 
processing the touch information, corresponding to the touch input, by the first software application based on the one or more intensity-based progress values of the touch input and the intensity stage of the touch input to produce output corresponding to the touch input, of claim 1 and similarly of claims 13 and 16 (fig. 6D).
There is no prior art that teaches or suggest processing touch information in accordance with intensity-based progress values and intensity stage of a touch input, as claimed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628